--------------------------------------------------------------------------------

Exhibit 10.1
 
GIGPEAK, INC.
 
2008 EQUITY INCENTIVE PLAN
 
(Amended and Restated on April 13, 2016)


1. DEFINED TERMS. Exhibit A, which is incorporated by reference, defines the
terms used in the Plan and sets forth certain operational rules related to those
terms.
 
2. PURPOSE. The Plan has been established to advance the interests of the
Company by providing for the grant to Participants of Stock-based and other
incentive Awards.
 
3. ADMINISTRATION. The Administrator has discretionary authority, subject only
to the express provisions of the Plan, to interpret the Plan; determine
eligibility for and grant Awards; determine, modify or waive the terms and
conditions of any Award; prescribe forms, rules and procedures; and otherwise do
all things necessary to carry out the purposes of the Plan. In the case of any
Award intended to be eligible for the performance-based compensation exception
under Section 162(m), the Administrator will exercise its discretion consistent
with qualifying the Award for that exception. Determinations of the
Administrator made under the Plan will be conclusive and will bind all parties.
 
4. LIMITS ON AWARDS UNDER THE PLAN.
 
(a) Number of Shares. The maximum number of shares of Stock that may be
delivered in satisfaction of Awards under the Plan as of September 15, 2011
shall be (A) 12,833,679 Shares, which includes increases under clause (B) below
made on the first day of the Company’s 2009 and 2010 fiscal years, plus (B) an
annual increase, effective as of the first day of the Company’s fiscal year
beginning in 2011 and the first day of each subsequent fiscal year prior to
termination of the Plan, equal to the least of (i) 5% of the number of shares of
Stock outstanding as of the Company’s immediately preceding fiscal year, or (ii)
such lesser amount, if any, as the Board may determine. The number of shares of
Stock delivered in satisfaction of Awards shall, for purposes of the immediately
preceding sentence, be determined net of shares of Stock withheld by the
Company, or tendered to the Company, in payment of the exercise price of the
Award or in satisfaction of tax withholding requirements with respect to the
Award. Subject to such overall maximum, up to 21,000,000 shares of Stock may be
issued upon the exercise of ISOs and up to 21,000,000 shares of Stock may be
issued with respect to Stock Options that are not ISOs. The limits set forth in
the preceding sentence shall be construed to comply with Section 422 of the Code
and regulations thereunder. To the extent consistent with the requirements of
Section 422 of the Code and regulations thereunder, and with other applicable
legal requirements (including applicable stock exchange and Nasdaq
requirements), Stock issued under awards that convert, replace or adjust awards
of an acquired company shall not reduce the number of shares available for
Awards under the Plan.
 
(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
 
(c) Section 162(m) Limits. The maximum number of shares of Stock for which Stock
Options may be granted to any person in any calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be 2,500,000. The maximum number of shares subject to other awards
granted to any person in any calendar year will be 1,000,000 shares. The maximum
amount payable to any person in any year under Cash Awards will be $5,000,000.
The foregoing provisions will be construed in a manner consistent with Section
162(m).
 
5. ELIGIBILITY AND PARTICIPATION. The Administrator will select Participants
from among those key Employees and directors of, and consultants and advisors
to, the Company or its Affiliates who, in the opinion of the Administrator, are
in a position to make a significant contribution to the success of the Company
or its Affiliates. Eligibility for ISOs is limited to employees (as defined by
Code Section 3401(c)) of the Company or of a “parent corporation” or “subsidiary
corporation” of the Company as those terms are defined in Section 424 of the
Code.
 

--------------------------------------------------------------------------------

6. RULES APPLICABLE TO AWARDS.
 
(a) ALL AWARDS.
 
(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, Awards that convert,
replace or adjust awards of an acquired company may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.
 
(2) Term of Plan. No Awards may be made after June 30, 2018, but previously
granted Awards may continue in accordance with their terms beyond that date.
 
(3) Transferability. ISOs may not be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime and may be
exercised only by the Participant. Except as the Administrator otherwise
expressly provides, Awards other than ISOs may not be transferred other than by
will or by the laws of descent and distribution. During the Participant’s
lifetime, other non-transferable Awards requiring exercise may only be exercised
by the Participant.
 
(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. The following will apply unless the
Administrator expressly provides otherwise: Immediately upon the cessation of
the Participant’s Employment an Award requiring exercise will cease to be
exercisable and will terminate, and all other Awards to the extent not already
vested will be forfeited, except that:
 
(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferee, if any, immediately prior
to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;
 
(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferee, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate; and
 
(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferee, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.
 
(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).
 
(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A.


(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.
 
2

--------------------------------------------------------------------------------

(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than (i) a Stock Option or SAR, or (ii) an Award satisfying the
transition-rule requirements of Treas. Regs. § 1.162-27(f)(1)-(3). In the case
of any Performance Award to which this Section 6(a)(8) applies, the Plan and
such Award will be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. With respect to such
Performance Awards, the Administrator will preestablish, in writing, one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section 162(m)).
Prior to grant, vesting or payment of the Performance Award, as the case may be,
the Administrator will certify whether the applicable Performance Criteria have
been attained and such determination will be final and conclusive. No
Performance Award to which this Section 6(a)(8) applies may be granted after the
first meeting of the stockholders of the Company held in 2013 until the listed
performance measures set forth in the definition of “Performance Criteria” (as
originally approved or as subsequently amended) have been resubmitted to and
reapproved by the stockholders of the Company in accordance with the
requirements of Section 162(m) of the Code, unless such grant is made contingent
upon such approval.
 
(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4). In any case where an award is made under another
plan or program of the Company or its Affiliates and such award is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the Section
162(m) performance-based compensation exception with respect thereto.
 
(10) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or (ii)
satisfies such requirements.
 
(11) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.
 
(b) AWARDS REQUIRING EXERCISE.
 
(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.


(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent stockholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant No such Award,
once granted, may be repriced other than in accordance with applicable stock
exchange or Nasdaq stockholder approval requirements. Fair market value shall be
determined by the Administrator consistent with the applicable requirements of
Section 422 and Section 409A.
 
3

--------------------------------------------------------------------------------

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment (which may include, if the Administrator so
determines and if the Stock is publicly traded at the relevant time, a
broker-assisted exercise). In the absence of a determination by the
Administrator that other forms of payment are permitted, all payments shall be
made by cash or by check acceptable to the Administrator.
 
(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of the grant. In the case of an ISO granted
to a ten-percent stockholder within the meaning of subsection (b)(6) of Section
422, the maximum term will not exceed five (5) years from the date of grant.
 
(c) AWARDS NOT REQUIRING EXERCISE. Restricted Stock and Unrestricted Stock,
whether delivered outright or under Awards of Stock Units or other Awards that
do not require exercise, may be made in exchange for such lawful consideration,
including services, as the Administrator determines.
 
7. EFFECT OF CERTAIN TRANSACTIONS.
 
(a) MERGERS, ETC. Except as otherwise provided in an Award, in the event of a
Covered Transaction in which there is an acquiring or surviving entity, the
Administrator may provide for the assumption of some or all outstanding Awards,
or for the grant of new awards in substitution therefor, by the acquiror or
survivor or an affiliate of the acquiror or survivor, in each case on such terms
and subject to such conditions as the Administrator determines. In the event of
a Covered Transaction (whether or not there is an acquiring or surviving entity)
where there is no such assumption or substitution, except as otherwise provided
in the Award each Stock Option, SAR and other Award requiring exercise will
become fully exercisable, and the delivery of shares of Stock issuable under
each outstanding Award of Stock Units (including Restricted Stock Units) will be
accelerated and such shares will be issued, prior to the Covered Transaction, in
each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the issuance of the shares, as the case may be, to participate as a
stockholder in the Covered Transaction, and the Award will terminate upon
consummation of the Covered Transaction. Any shares of Stock issued pursuant to
the preceding sentence in satisfaction or replacement of an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan. In the case
of a substitution or assumption of an ISO by reason of a “corporate transaction”
within the meaning of Code Section 424(a), the Administrator may prevent the
substitution or assumption from being a “modification” by ensuring that the
excess aggregate fair market value of the outstanding ISO after the substitution
or assumption does not exceed the excess aggregate fair market value of the ISO
before the substitution or assumption, that the ratio of the fair market value
of the stock subject to the exercise price before the substitution or assumption
equals such ratio of the substitution or assumption, and that the bargain
purchase element in the old ISO does not exceed the bargain purchase element in
the new ISO.


(b) CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK.
 
(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in Section
4(a) that may be delivered under the Plan, to the maximum number of shares
specified in Section 4(a) that may be issued upon the exercise of ISOs, to the
maximum number of shares specified in Section 4(a) that may be issued with
respect to Stock Options that are not ISOs, and to the maximum share limits
described in Section 4(c), and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.
 
4

--------------------------------------------------------------------------------

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder. The Administrator shall exercise its
discretionary authority under the immediately preceding sentence consistent with
the objectives of preserving the qualification as ISOs of Awards intended to
continue to qualify as ISOs and of preserving the continued applicability of the
performance-based compensation exception under Section 162(m) for Awards
intended to continue to qualify for such exception.
 
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
 
8. LEGAL CONDITIONS ON DELIVERY OF STOCK. The Company will not be obligated to
deliver any shares of Stock pursuant to the Plan or to remove any restriction
from shares of Stock previously delivered under the Plan until: (i) the Company
is satisfied that all legal matters in connection with the issuance and delivery
of such shares have been addressed and resolved; (ii) if the outstanding Stock
is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions of the Award have been satisfied or waived. If the sale of Stock has
not been registered under the Securities Act of 1933, as amended, the Company
may require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.
 
9. AMENDMENT AND TERMINATION. The Administrator may at any time or times amend
the Plan or any outstanding Award for any purpose which may at the time be
permitted by law, and may at any time terminate the Plan as to any future grants
of Awards; provided, that except as otherwise expressly provided in the Plan the
Administrator may not, without the Participant’s consent, alter the terms of an
Award so as to affect adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time of the
Award. Amendment to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.
 
10. MISCELLANEOUS. The existence of the Plan or the grant of any Award will not
in any way affect the Company’s right to Award a person bonuses or other
compensation in addition to Awards under the Plan.
 
The Administrator may establish one or more sub-plans or additional rules
governing Awards to non-U.S. employees or to employees in U.S. jurisdictions
subject to state blue-sky or other special requirements. Such sub-plans or
rules, together with the generally applicable terms of the Plan, shall
constitute the Plan as it pertains to any Awards to which such sub-plans or
rules apply.


EXHIBIT A
 
Definition of Terms
 
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
 
“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; (iii) to one or more
officers of the Company the authority to allocate other Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; provided, that with respect to any delegation described in this
clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have authorized the issuance of a specified
number of shares of Stock under such Awards and shall have specified the
consideration, if any, to be paid therefor; and (iv) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate. In the
event of any delegation described in the preceding sentence, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation. The Board may, at its discretion, impose requirements on the
composition of the Compensation Committee (for any specific Plan purpose or for
all Plan purposes) in order meets specific requirements under applicable law,
including (without limitation) the requirement that the Compensation Committee
be comprised of two or more Board members, each of whom is an “outside director”
within the meaning of Code Section 162(m)(4)(C)(i), (ii); each of whom is an
“outside director” under Rule 16b-3 of the Securities Exchange Act of 1934; or
each of whom is an “independent director” as required by the Nasdaq rules.
 
5

--------------------------------------------------------------------------------

“Affiliate”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.
 
“Award”: A grant under the Plan to a Participant of any one or any combination
of the following:
 
(i) Stock Options.
 
(ii) SARs.
 
(iii) Restricted Stock.
 
(iv) Unrestricted Stock.
 
(v) Stock Units, including Restricted Stock Units.
 
(vi) Performance Awards.
 
(vii) Cash Awards.
 
(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.
 
“Board”: The Board of Directors of the Company.
 
“Cash Award”: An Award denominated in cash.
 
“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
 
“Compensation Committee”: The Compensation Committee of the Board, if any. If
there is no Compensation Committee of the Board, the Board itself will be the
Compensation Committee for purposes of this Plan.
 
“Company”: GigPeak, Inc. (formerly named GigOptix, Inc. ).
 
“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer. Neither the merger of
Galileo Merger Sub L, Inc. with and into Lumera Corporation and its subsidiaries
(“Lumera”), the merger of Galileo Merger Sub G., LLC with and into Gig Optix LLC
and its consolidated subsidiaries (“GigOptix”), the conversion of Lumera common
stock and GigOptix common stock into common stock of the Company, nor the
automatic cancellation of Lumera common stock owned by Lumera, GigOptix or the
Company will be a “Covered Transaction” for purposes of this Plan.
 
“Employee”: Any person who is employed by the Company or an Affiliate.
 
“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.
 
6

--------------------------------------------------------------------------------

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. The Company does not represent or warrant
that an option intended to be an ISO qualifies as such. Each option granted
pursuant to the Plan will be treated as providing by its terms that it is to be
a non-incentive option unless, as of the date of grant, it is expressly
designated as an ISO. To the extent the aggregate fair market value of stock
with respect to which ISOs are exercisable by an individual for the first time
during any calendar year under all plans of the Company (or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code) exceed $100,000, the ISOs will be treated as
non-incentive options with the ISOs granted earlier first accorded ISO status.
 
“Participant”: A person who is granted an Award under the Plan.
 
“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.
 
“Performance Criteria”: Specified criteria, other than mere continued Employment
or the mere passage of time, the satisfaction of which is a condition for the
grant, exercisability, vesting or full enjoyment of an Award. For purposes of
Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m), a Performance Criterion will mean an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Administrator may provide in the case of any Award intended
to qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.
 
“Plan”: The GigPeak, Inc. 2008 Equity Incentive Plan as from time to time
amended and in effect.
 
“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions requiring that it be redelivered or offered for sale to the
Company if specified conditions are not satisfied.
 
“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
 
“Section 162(m)”: Section 162(m) of the Code.
 
“SARs”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.
 
“Stock”: Common Stock of the Company, par value $ 0.001 per share.
 
“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.
 
7

--------------------------------------------------------------------------------

“Stock Options”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.
 
“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the terms of the Award.
 
 
8

--------------------------------------------------------------------------------